Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-9, and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 20 of U.S. Patent No. 10714575. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are essentially identical to the parent patent claims with only minor grammatical differences, i.e. “first gate” vs “gate” and “device” vs “transistor.”  

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

Claims 1-4 are rejected under 35 USC 103a as being unpatentable over Kim US 2011/0272764 in view of US 20170069672 Jin et al.
As to claim 1, Kim teaches (esp. c.f. figs.4a-5b) a transistor comprising: a SiGe layer having a channel region (SiGe channel, see fig.4) wherein the SiGe layer has a first Si-to-Ge ratio (an unspecified Si-Ge ratio, so any ratio suffices), a gate stack (see dummy gate stack around structure 110 in fig.4-5) over the channel region of the SiGe layer in fig.4 wherein the gate stack comprises: a SiGe oxide layer (the oxide interface over 110, see fig.4; also please N.B., additional oxidizing is achieved with the masking/etching of the respective sequential stack, so there is an oxidation of the respective stack to form an oxide layer on the surface portion of the channel “region” that may be considered an interfacial layer) over and in contact with the channel region of the SiGe layer, wherein the SiGe oxide layer has a second Si-to-Ge ratio that is substantially the same as the first ratio (see figs.4-5), a high-k dielectric over the SiGe oxide and gate over the high-k (105a/b is a high-k, see [0085-0086] and 110a/b/c is gate, see fig.5B), and S/D 117 and 115 in the SiGe layer wherein the channel is between the S/D (see fig.5B). 
Kim doesn’t expressly teach the amended limitation regarding the high-k dielectric covering the silicon germanium oxide layer.
     However, please N.B., the concept of a high-k covering a SiGeO layer is routine in the art, e.g. c.f. fig.4C of Jin, in which layer 250 may comprise two layers of any of high-k dielectrics 
     It would have been obvious to a skilled artisan to modify Kim by forming a high-k dielectric covering the SiGeO layer as taught by fig.4C of Jin for the benefit of modulating the performance characteristic. It would have been additionally obvious to one of ordinary skill in the art at the time the claimed invention was made to form the high-k to cover the silicon germanium oxide since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, various dielectric materials including high-k and SiGeO are routine in the art and may be used interchangeably in a plurality of stacked layers in/around the gate, as demonstrated by fig.4C of Jin. As such, the concept of a high-k layer covering a SiGeO layer is well-known in the art. Furthermore, please N.B., an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297,213 USPQ 532 (CCPA 1982), see MPEP 2144.06. In the instant case, forming the high-k over the SiGeO is obvious as various dielectrics, as demonstrated by the prior art, are used interchangeably in multiple layers around the gate interface. Still further, please N.B., Applicant has not expressly recited that the covering is a complete coverage; as such, a partial covering suffices.   

As to claim 2, the cited art teaches claim 1 further comprising (see Kim) gate spacer SP1/2/3 in fig.5B surrounding and in contact with SiGe oxide layer (the oxide interface over 110). 
claim 3, the cited art teaches claim 1 device wherein (see Kim) bottom of the source 115/117 is lower than a bottom of the SiGe layer (for the purpose of claim 3, the bottom of the SiGe layer is considered to be parallel to the bottom of the pocket region 119 in fig.5B, which is where stress is applied to the channel under the gate to form the active portion of the device; the bottom of the source 117 is shown to be lower than this level).
As to claim 4, the cited art teaches the device of claim 1 wherein (see Kim) a topmost portion of the SiGe oxide layer is lower than a bottommost portion of the high-k dielectric 105 (for the purpose of claim 4, the top of the SiGe layer is considered to be parallel to the top of the pocket region 119 in fig.5B, which is where stress is applied to the channel under the gate to form the active portion of the device; this level is shown to be lower than the bottommost portion of high-k 105). 
Allowable Subject Matter
Claims 5-20 are allowable. The structural cooperative relationship recited in claim 5 is distinguished over the prior art. Claims 6-12 depend upon claim 5 and are likewise allowed. Likewise with claim 13, the sequence of steps appears to distinguish over the prior art. Claims 14-20 depend upon claim 13. 

Response to Remarks
Applicant’s remarks filed 2/2/21 are respectfully moot in view of the new grounds of rejection necessitated by amendment. Please N.B., claims 5-20 are allowable. As to claims 1-4, 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Bo Fan/
Examiner, Art Unit 3646